CaSe: lZlQ-CV-OOl45-DAP DOC #Z 129 Filed: 03/08/19 l Of 2. Page|D #Z 3316

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC, )
)

Plaintiff, )

)

V. )
)

SOUTH UNIVERSITY OF OHIO, LLC, et al., )
)

)

Defendants.

CASE NO. 1:19-CV-145
JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE
THOMAS M. PARKER

PRO SE MOTION BY [127] WESTERN STATE COLLEGE OF LAW STUDENTS FOR LEAVE
TO JOIN MARINA AWED’S PRO SE MOTION TO INTERVENE [Dkt 88].

CaSe: lilQ-CV-OOl45-DAP DOC #Z 129 Filed: 03/08/19 2 Of 2. Page|D #Z 3317

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC, ) CASE NO. l:l9-CV-l45

)
Plaintiff, ) JUDGE DAN AARON POLSTER

)

v. ) MAGISTRATE JUDGE

) THOl\/IAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al., )
)
Defendants. )

PRO SE MOTION BY [127] WESTERN STATE COLLEGE OF LAW STUDENTS FOR LEAVE
TO JOIN MARINA AWED’S PRO SE MOTION TO INTERVENE [Dkt 88].

This Court granted Marina Avved’s pro se motion to intervene on March 5 , 2019. The following
students (See, attached Exhibit A) seek leave to intervene for the same reasons set forth in that motion,
and move this Court to allow them to take leave to join Marina Avved’s pro se motion and l\/Iarina AWed

does not object.

Respectfully,
/s/ MarinaAWed
Pro Se
P.O. Box 1278
Tustin, CA 92781
Phone: (310) 749-9328
E-mail: mavved@stu.vvsulaw.edu

